           Case 1:19-cv-00451-AWI-SAB Document 50 Filed 11/16/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8
                         UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10

11   AUTUMN ZETZ, et al.,                              Case No. 1:19-cv-00451-AWI-SAB

12                  Plaintiffs,                        ORDER REQUIRING DEFENDANT TO
                                                       FILE A RESPONSE TO PLAINTIFFS’
13          v.                                         MOTION TO QUASH

14   BOSTON SCIENTIFIC CORPORATION,                    DEADLINE: NOVEMBER 18, 2020

15                  Defendant.

16

17         Autumn Zetz and Eric Zetz (”Plaintiffs”) filed this action against Boston Scientific

18 Corporation in the Superior Court for the State of California, Fresno County. (ECF No. 1-1.)

19 On April 12, 2019, Defendant removed the action to the Eastern District of California. (ECF No.
20 1.) The matter was related to other similar pending actions and reassigned to Senior Judge

21 Anthony W. Ishii and the undersigned. (ECF No. 1.)

22         On November 4, 2020, Defendant served a subpoena to produce documents and for the

23 deposition of Plaintiffs’ expert, le-Ming Shih. (ECF No. 49-1.) The deposition was scheduled

24 for November 16, 2020, at 10:30 a.m. (Id.) On November 13, 2020, Plaintiffs filed a motion to

25 quash the service of the subpoena. (ECF No. 49.)

26         The Court shall order Defendant to file a response to the motion to quash. If after

27 considering the pleadings, it is deemed necessary a hearing will be scheduled on the motion.

28 / / /


                                                   1
            Case 1:19-cv-00451-AWI-SAB Document 50 Filed 11/16/20 Page 2 of 2


 1          Accordingly, IT IS HEREBY ORDERED that Defendant shall file a response to

 2 Plaintiffs’ motion to quash on or before November 18, 2020.

 3
     IT IS SO ORDERED.
 4

 5 Dated:     November 16, 2020
                                                     UNITED STATES MAGISTRATE JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                 2
